Title: To George Washington from Timothy Pickering, 8 January 1791
From: Pickering, Timothy
To: Washington, George

 

Sir,
Philadelphia Jany 8 1791.

Having been accidentally detained here longer than I expected, and a little leisure now presenting, I have thought it would not be misapplied in suggesting the means of introducing the art of husbandry, and civilization, among our Indian neighbours.
In the treaty with the Creek Indians, I observe provision is made for furnishing them with domestic animals and instruments of husbandry, with a view to change those people from hunters to husbandmen.
If it is the wish of the United States (and the clause just mentioned, in the treaty with the Creeks, warrants the supposition) thus to instruct the Indians in the most important of all arts, the art of husbandry, and to reclaim them from a savage to a civil state; I am disposed to believe that the wish is founded on practicable ideas. But no means hitherto used appear to me to have been properly calculated to produce that effect. It is certain they have not succeeded. And hence many, perhaps most people, think the idea of civilizing the Indians perfectly Eutopian. They instance the numerous attempts with a few of the most promising Indian youths, who, after several years instruction at our schools and colleges, returning to their own country, again become mere savages. But this conclusion is not fairly drawn. We take a few young Indians, & educate them in the stile of the children of men of fortune. We spare no pains or expence to give them what is called Learning: but never teach them a single art by which they may get a subsistence. When grown up to manhood, ⟨we⟩ send them back to their tribe. But what shall they do? They must eat; and their bodies must be covered. How shall they obtain food and cloathing? Their parents & friends have scarcely enough to supply their own necessities. There are no literary professions among them; and their nation has no lucrative offices to bestow. The youths must then provide for themselves. How shall they do it? With all their learning they acquired no mechanic art; and though surrounded by farmers, they were not taught the art of husbandry. What, then, is their resource? From absolute necessity they become hunters: for hunting furnishes both food and cloathing. But being hunters,

they soon become savages; and all their civil learning is lost upon them.
This, I knew, was the general result of educating Indians: but a remedy did not occur till I became personally acquainted with them in the late conference at Tioga. Indeed, till then I had never had the subject in contemplation. The remedy seemed obvious. Prevent the necessity of their becoming hunters, and they may be gradually civilized. Instead of educating them like the sons of men of independent fortunes, teach them only reading, writing and arithmetic: and while they are acquiring these arts, let them practically learn the art of husbandry. In a word, bring them up precisely in the manner in which our substantial farmer⟨s⟩ educate their own sons, till they reach the age of twenty one. When thus instructed—when thus habituated to the most useful labour, place them in the conditi⟨on⟩ of those farmers’ sons: Give to each a cow, a yoke of oxen, a plough, a cart, and the other proper instruments of husbandry: Give them the other necessary domestic animals. They will need no other gifts; they have land in abundance, inviting the hand of Cultivation.
To introduce this degree of civilization, the method promising the best success appears to me to be this. Appoint some benevolent man, whose prudence equals his benevolence, to treat on the subject with that tribe of Indians which shall appear best disposed towards the measure. Let it be offered as an experiment, for the benefit of volunteers; with an assurance that ’tis meant for their good; and that it shall be dropped, if, after a fair experiment, it should not be found useful and agreeable to them. The proposition would be—To open in one of their towns, a school of plain learning and husbandry. The director, or superintendant, should have a discreet schoolmaster to teach reading, writing & arithmetic—and two or three young men who are complete farmers, to teach the art of husbandry, to such Indian boys and youths as should be found willing to learn, and whose parents should approve of the plan.
If the Indians should ever learn and practise the arts of civil life (and I cannot admit the idea that their minds are cast in a mould so different from that of the rest of their species as to be incapable of cultivation) I am inclined to think a beginning must be made nearly in the manner here suggested.
The annual expence, for the first two or three years, need not

exceed two thousand dollars. The expence afterwards would be proportioned to the number of cattle &c. which should be furnished. The continuance of expence might be limited to a moderate term of years. Perhaps nearly the whole charge might eventually be defrayed by the Indians, by voluntary grants of land, in such manner as the President of the United States should approve.
The experiment being once made & found successful, might be repeated among all the Indian tribes: and as soon as husbandry shall, with general approbation, be established in a nation, they will find their extensive hunting grounds unnecessary; and will then readily listen to a proposition to sell a part of them, for the purpose of procuring, for every family, domestic animals & instruments of husbandry.
The idea here suggested is interesting to humanity: it is peculiarly interesting to the United States. Even in a pecuniary view it is important. A single campaign would cost more than the entire establishment of these schools of humanity among all the Indian nations within their limits.
The British, I am informed, expend many thousands annually, in presents to the Indians of the Six Nations. But the charity (if such it can be called) is as ill placed as it is ill conducted. In its consequences it is highly injurious to the Indians themselves: for in proportion to the largeness of the presents usually received, their industry will naturally be abated. The object of the plan here sketched, is to furnish the Indians with the means, & to produce a disposition, to support themselves in a condition of all the most eligible for the mass of a nation—the condition of husbandmen. To me the plan appears not difficult to execute. And if it would be the surest and the cheapest method of preserving the friendship of the Indians (as I conceive it would) it may merit public attention. Its expediency struck me so forcibly, I could not forbear submitting it to your inspection. I have the honour to be, with very great respect, Sir, yr most obedt servt

T.P.

